UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7185


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHAQUAN JERMAINE WINNS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
District Judge. (4:05-cr-00097-RBS-FBS-1)


Submitted:    November 13, 2008            Decided:   November 20, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shaquan Jermaine Winns, Appellant Pro Se. Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shaquan   Winns   appeals    the   district    court’s   order

denying his 18 U.S.C. § 3582(c) (2006) motion.           We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.         United States v.

Winns, No. 4:05-cr-00097-RBS-FBS-1 (E.D. Va. May 16, 2008).            We

dispense   with   oral   argument   because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                 AFFIRMED




                                    2